 8:19-cv-00571-RGK-PRSE Doc # 10 Filed: 08/03/20 Page 1 of 1 - Page ID # 282




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JANETH MURILLO,                                            8:19CV571

                    Plaintiff,

       vs.                                             MEMORANDUM
                                                        AND ORDER
JOSEPH E. KITTELSON, Norfolk
P&DC Postmaster; BRIAN HAKE,
Norfolk P&DC Plant Manager;
JEFFREY GILLOTTI, Assistant
Manager; and MEGAN J. BRENNAN,
USPS Postmaster Gral. and CEO;

                    Defendants.


      On June 16, 2020, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action. To date, Plaintiff has not filed an
amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED: This matter is dismissed without prejudice
because Plaintiff failed to prosecute it diligently and failed to comply with this
court’s orders. The court will enter judgment by a separate document.

      Dated this 3rd day of August, 2020.

                                             BY THE COURT:




                                             Richard G. Kopf
                                             Senior United States District Judge
